EXHIBIT 10.21

 

THIRD AMENDMENT TO

DYNEGY INC. 401(K) SAVINGS PLAN

 

WHEREAS, Dynegy Inc. (the “Company”) and other Employers have heretofore adopted
the Dynegy Inc. 401(k) Savings Plan (the “Plan”) for the benefit of their
eligible employees; and

 

WHEREAS, the Company amended and restated the Plan on behalf of itself and the
other Employers, effective as of January 1, 2002; and

 

WHEREAS, the Company desires to further amend the Plan on behalf of itself and
the other Employers;

 

NOW, THEREFORE, the Plan shall be amended as follows, effective for payroll
periods ending on or after October 1, 2003:

 

1. Sections 3.3 and 3.4 of the Plan shall be deleted and the following shall be
substituted therefor:

 

“3.3 Employer Matching Contributions.

 

(a) For each payroll period, the Employer shall contribute to the Trust, as
Employer Matching Contributions, an amount that equals 100% of the Before-Tax
Contributions that were made pursuant to Section 3.1 on behalf of each of the
Members during such payroll period and that were not in excess of 5% of each
such Member’s Compensation for such payroll period.

 

(b) In addition to the Employer Matching Contributions made pursuant to
Paragraph (a) above, for each Plan Year the Employer shall contribute to the
Trust, as Employer Matching Contributions, an amount equal to the difference, if
any, between (1) 100% of the Before-Tax Contributions that were made pursuant to
Section 3.1 on behalf of each of the Eligible Members during such Plan Year and
that were not in excess of 5% of each such Eligible Member’s Compensation for
such Plan Year and (2) the Employer Matching Contributions made pursuant to
Paragraph (a) above for each such Eligible Member for such Plan Year. For
purposes of this Paragraph, the term “Eligible Member” shall mean each Member
who was an Eligible Employee on the last day of the applicable Plan Year.

 

(c) Employer Matching Contributions pursuant to Paragraph (a) above shall be
contributed to the Trust at the same time the related Before-Tax Contributions
are contributed to the Trust, and Employer Matching Contributions pursuant to
Paragraph (b) above shall be contributed to the Trust at the time determined by
the Committee. At the sole discretion of the Directors or the Compensation
Committee of the Company’s Board of Directors, Employer Matching Contributions
on behalf of Participants shall be made in cash, in whole shares of Company
Stock, or in any combination of cash and whole shares of Company Stock.



--------------------------------------------------------------------------------

3.4 Employer Discretionary Contributions. For each Plan Year, the Employer may
contribute to the Trust, as an Employer Discretionary Contribution, an
additional amount as determined in its discretion. If it has been so determined
that an Employer Discretionary Contribution shall be made for any Plan Year,
then such contribution shall be made in cash, in whole shares of Company Stock,
or in any combination of cash and whole shares of Company Stock (as determined
in the sole discretion of the Directors or the Compensation Committee of the
Company’s Board of Directors).”

 

2. As amended hereby, the Plan is specifically ratified and reaffirmed.

 

IN WITNESS WHEREOF, the undersigned has caused these presents to be executed
this 17th day of October, 2003.

 

DYNEGY INC. BY:  

/s/ Teresa L. Naylor

--------------------------------------------------------------------------------

   

Name: Teresa L. Naylor

Title: